DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
•	Claim 1 claims “a liquid crystal cell comprising a second substrate and a plurality of color filters”, “a diffuser layer disposed on the liquid crystal cell”, and “an optical sensor array disposed between the second substrate and the plurality of color filters”, “wherein the diffuser layer is attached to the liquid crystal cell” and claim 11 claims where “the optical sensor array is disposed between the diffuser and the liquid crystal cell”.  While figure 3 appears to provide support for “an optical sensor array (191) disposed between the second substrate (160) and the plurality of color filters (152)” (as found in claim 1) and figure 7, in view of figure 5 and ¶ 34, appears to provide support for “the optical sensor array is disposed between the diffuser and the liquid crystal cell” (as found in claim 11), the examiner cannot find support for the combination of these two limitations, as required by the dependence of claim 11 from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US 2016/0266695; hereinafter Bae), in view of Large et al (US 2012/0127084; hereinafter Large).
•	Regarding claim 1, Bae discloses an electronic device for optical fingerprint detection (figure 1 and ¶ 68), comprising: 
a liquid crystal cell (figures 10-12, 15, and 18 and ¶s 92 ff.) comprising: 
a second substrate (element 250 in figures 10-12 and 15 and ¶ 97), and 
a plurality of color filters (elements 240 and 241 in figures 10-12, 15, and 18 and ¶ 93); and
an optical sensor array disposed between the second substrate and the plurality of color filters (elements 243 in figures 15 and 18 and ¶s 94, 110, 111, and 120); 
wherein: 
two adjacent color filters of the plurality of color filters exposes a portion of the optical sensor array (note the columnar/vertical arrangement of elements 240 (not numbered in the figure) and 243 in figure 18), and 
the two adjacent color filters have same color (note the columnar/vertical arrangement of elements 240 (not numbered in the figure) and 243 in figure 18).
However, Bae fails to disclose the details of a diffuser layer.
	In the same field of endeavor, Large discloses an electronic device for optical [touch] detection (figures 1 and ¶ 13), comprising: 
a liquid crystal cell (element 102 (“DISPLAY PANEL”) in figures 1 and 4-6 and ¶ 14); and
element 130 (“SWITCHABLE DIFFUSER”) in figures 1 and 4-6 and ¶s 21 and 57);
an optical sensor array (element 104 in figure 1 and ¶ 13); 
wherein the diffuser layer is attached to the liquid crystal cell (note the arrangement of element 130 in figures 1 and 4-6 and ¶s 21 and 57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bae according to the teachings of Large, for the purpose of variably controlling light in a touch-detecting display device (¶s 13 and 22).
•	Regarding claims 2-9 and 17-20, Bae, in view of Large, discloses everything claimed, as applied to claim 1.  However, Bae fails to disclose the additional details of the electronic device.
	In the same field of endeavor, Large discloses where:
Claim 2:	the electronic device further comprises: 
	a backlight unit disposed adjacent to the diffuser layer (element 131 in figure 1 and ¶ 22).
Claim 3:	a haze value of the diffuser layer is greater than 50% (at least suggested by ¶ 21).
Claim 4:	the haze value of the diffuser layer is less than 90% (at least suggested by ¶ 21).
Claim 5:	the diffuser layer comprises a polymer dispersed liquid crystal layer (¶ 21).
Claim 6:	the electronic device further comprises:
	a control unit for controlling a haze value of the diffuser layer (inherent in ¶ 21).
Claim 7:	the haze value is greater than 50% when the electronic device is in a fingerprint detection mode (at least suggested by ¶s 55 and 56).
Claim 8:	the control unit controls a first portion of the diffuser layer to have a first haze value (¶s 21, 55, and 56) and controls a second portion of the diffuser layer to have a second haze value (¶s 21, 55, and 56), and 
	the second haze value is greater than the first haze value (¶s 55 and 56).
Claim 9:	the second haze value is greater than 50% when the electronic device is in a fingerprint detection mode (at least suggested by ¶s 55 and 56).


	an air gap disposed between the backlight unit and the diffuser layer (at least suggested by the arrangement of elements 130 and 131 in figures 1 and 4-6, in view of element 500 in figure 5 and ¶ 48).
Claim 17:	the diffuser layer comprises a material which is dispersed in the diffuser layer to change a haze value of the diffuser layer (¶s 21 and 67).
Claim 18:	the electronic device further comprises: 
	an indent layer attached to the diffuser layer (element 904 in figure 9 and ¶ 63).
Claim 19:	the indent layer has an indented surface (element 904 in figure 9 and ¶ 63).
Claim 20:	the control unit is configured to regionally control the haze value of the diffuser layer (¶ 21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bae according to the teachings of Large, for the purpose of variably controlling light in a touch-detecting display device (¶s 13 and 22).
•	Regarding claims 10, 12, 14, and 16, Bae, in view of Large, discloses everything claimed, as applied to claim 1.  Additionally, Bae, discloses where:
Claim 10:	the liquid crystal cell comprises: 
	a first substrate (element 210 in figures 11 and 12 and ¶ 92), 
	a liquid crystal layer sealed between the first substrate and the second substrate (element 230 in figures 11 and 12 and ¶ 92), and 
	the optical sensor array is disposed between the first substrate and the second substrate (note the particular arrangement of elements 210, 230, 240, 243, and 250 in figures 11, 12, and 15 and ¶s 110 and 111).
Claim 12:	the electronic device further comprises: 
	a protection layer (element 130 in figures 3 and 17 and ¶s 77 and 116), and
	the optical sensor array is disposed between the protection layer and the liquid crystal cell (inherent in the apparatus of figures 15 and 17; where element 130 is shown to be the topmost/outermost layer).
at least suggested by ¶ 120).
Claim 16:	the electronic device further comprises: 
	a plurality of thin film transistors (element “TFT” in figures 22-24 and ¶s 145-155), and 
	a plurality of optical sensors (element “Photo sensor” in figures 22-24 and ¶s 145-155), 
	the plurality of thin film transistors and the plurality of optical sensors are in a same layer in the liquid crystal cell (note the relationship between elements “Photo sensor” and “TFT” in figures 22-24).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Large, and further in view of Tan (US 2019/0220124).
•	Regarding claim 11, Bae, in view of Large, discloses everything claimed, as applied to claim 1.  However, Bae, in view of Large, fails to disclose the details of the optical sensor array.
	In the same field of endeavor, Tan discloses where the optical sensor array is disposed between the diffuser and the liquid crystal cell (note the relationship between elements 007, 006, and 004 in figure 1e and ¶ 80).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bae, as modified by Large, according to the teachings of Tan, for the purpose of reducing the thickness of a fingerprint-detecting display (¶ 75).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Large, and further in view of Evans et al (US 2017/0124372; hereinafter Evans).
•	Regarding claim 15, Bae, in view of Large, discloses everything claimed, as applied to claim 1.  However, Bae, in view of Large, fails to disclose the details of the optical sensor array.
Evans discloses where the electronic device further comprises the optical sensor array to form an out-cell optical sensor structure (element 518 in figure 5 and ¶ 43, in view of ¶ 41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Bae, as modified by Large, according to the teachings of Evans, for the purpose of increasing the total viewable area of a display assembly (¶s 6 and 43).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/04/2021